Case 2:20-cv-03649-PBT Document 38-7 Filed 01/06/21 Page 1 of 4




                       Exhibit F
                Case 2:20-cv-03649-PBT Document 38-7 Filed 01/06/21 Page 2 of 4



  Production BegDoc     Production EndDoc                 Tag - Confidentiality                           Tag - AEO Re-Review Issues

POLYSCIENCES0000043   POLYSCIENCES0000057   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Formulation trade secret

POLYSCIENCES0000080   POLYSCIENCES0000087   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Formulation trade secret

POLYSCIENCES0000098   POLYSCIENCES0000102   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Formulation trade secret

POLYSCIENCES0000103   POLYSCIENCES0000112   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Formulation trade secret

POLYSCIENCES0000113   POLYSCIENCES0000118   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Formulation trade secret

POLYSCIENCES0000119   POLYSCIENCES0000133   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Formulation trade secret

POLYSCIENCES0000134   POLYSCIENCES0000138   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Formulation trade secret

POLYSCIENCES0000139   POLYSCIENCES0000150   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Formulation trade secret

POLYSCIENCES0000151   POLYSCIENCES0000156   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Formulation trade secret

POLYSCIENCES0000157   POLYSCIENCES0000163   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Formulation trade secret

POLYSCIENCES0000164   POLYSCIENCES0000169   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Formulation trade secret

POLYSCIENCES0000228   POLYSCIENCES0000238   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret

POLYSCIENCES0000345   POLYSCIENCES0000346   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Highly sensitive unpublished cost/profit information

POLYSCIENCES0000354   POLYSCIENCES0000419   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Highly sensitive unpublished cost/profit information

POLYSCIENCES0000420   POLYSCIENCES0000488   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Highly sensitive unpublished cost/profit information

POLYSCIENCES0000489   POLYSCIENCES0000537   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Highly sensitive unpublished cost/profit information

POLYSCIENCES0000966   POLYSCIENCES0001025   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing

POLYSCIENCES0001026   POLYSCIENCES0001092   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Formulation trade secret

POLYSCIENCES0001174   POLYSCIENCES0001189   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Highly sensitive unpublished cost/profit information

POLYSCIENCES0001199   POLYSCIENCES0001202   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret

POLYSCIENCES0001203   POLYSCIENCES0001203   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Highly sensitive unpublished cost/profit information
                                                                                         Customer specific pricing; Highly sensitive unpublished
POLYSCIENCES0001204   POLYSCIENCES0001234   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   cost/profit information

POLYSCIENCES0001235   POLYSCIENCES0001240   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret

POLYSCIENCES0001241   POLYSCIENCES0001248   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret

POLYSCIENCES0001249   POLYSCIENCES0001257   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret

POLYSCIENCES0001258   POLYSCIENCES0001270   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret

POLYSCIENCES0001271   POLYSCIENCES0001274   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret

POLYSCIENCES0001275   POLYSCIENCES0001278   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret

POLYSCIENCES0001279   POLYSCIENCES0001285   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret

POLYSCIENCES0001286   POLYSCIENCES0001288   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret

POLYSCIENCES0001289   POLYSCIENCES0001293   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret

POLYSCIENCES0001294   POLYSCIENCES0001303   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret

POLYSCIENCES0001304   POLYSCIENCES0001309   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret

POLYSCIENCES0001310   POLYSCIENCES0001311   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret
                Case 2:20-cv-03649-PBT Document 38-7 Filed 01/06/21 Page 3 of 4




POLYSCIENCES0001312   POLYSCIENCES0001315   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret

POLYSCIENCES0001316   POLYSCIENCES0001323   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret

POLYSCIENCES0001324   POLYSCIENCES0001343   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret

POLYSCIENCES0001347   POLYSCIENCES0001779   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Formulation trade secret

POLYSCIENCES0001780   POLYSCIENCES0002242   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Formulation trade secret

POLYSCIENCES0002288   POLYSCIENCES0002288   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing

POLYSCIENCES0002289   POLYSCIENCES0002289   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing

POLYSCIENCES0002290   POLYSCIENCES0002290   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing

POLYSCIENCES0002291   POLYSCIENCES0002291   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing

POLYSCIENCES0002292   POLYSCIENCES0002292   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing

POLYSCIENCES0002293   POLYSCIENCES0002293   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing
                                                                                         Customer specific pricing; Highly sensitive unpublished
POLYSCIENCES0002295   POLYSCIENCES0002295   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   cost/profit information

POLYSCIENCES0002296   POLYSCIENCES0002296   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Highly sensitive unpublished cost/profit information

POLYSCIENCES0002299   POLYSCIENCES0002299   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret

POLYSCIENCES0002300   POLYSCIENCES0002300   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret

POLYSCIENCES0002301   POLYSCIENCES0002302   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY

POLYSCIENCES0002303   POLYSCIENCES0002304   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret

POLYSCIENCES0002305   POLYSCIENCES0002306   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret

POLYSCIENCES0002307   POLYSCIENCES0002308   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret

POLYSCIENCES0002309   POLYSCIENCES0002310   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret

POLYSCIENCES0002312   POLYSCIENCES0002313   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret

POLYSCIENCES0002314   POLYSCIENCES0002315   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret

POLYSCIENCES0002316   POLYSCIENCES0002317   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret

POLYSCIENCES0002318   POLYSCIENCES0002319   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Manufacturing and testing trade secret

POLYSCIENCES0002343   POLYSCIENCES0002343   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing

POLYSCIENCES0002355   POLYSCIENCES0002356   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer confidential information on product design or use

POLYSCIENCES0002643   POLYSCIENCES0002643   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing

POLYSCIENCES0002924   POLYSCIENCES0002924   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY

POLYSCIENCES0002925   POLYSCIENCES0002925   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY
                                                                                         Formulation trade secret; Manufacturing and testing trade
POLYSCIENCES0006022   POLYSCIENCES0006062   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   secret

POLYSCIENCES0008282   POLYSCIENCES0008282   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing

POLYSCIENCES0008336   POLYSCIENCES0008336   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY

POLYSCIENCES0008567   POLYSCIENCES0008567   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing

POLYSCIENCES0008711   POLYSCIENCES0008711   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY

POLYSCIENCES0008728   POLYSCIENCES0008729   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing
                Case 2:20-cv-03649-PBT Document 38-7 Filed 01/06/21 Page 4 of 4




POLYSCIENCES0008791   POLYSCIENCES0008791   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing

POLYSCIENCES0008962   POLYSCIENCES0008963   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing

POLYSCIENCES0008964   POLYSCIENCES0008964   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing

POLYSCIENCES0008965   POLYSCIENCES0008965   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing

POLYSCIENCES0008966   POLYSCIENCES0008966   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing

POLYSCIENCES0008967   POLYSCIENCES0008968   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing

POLYSCIENCES0008969   POLYSCIENCES0008969   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing

POLYSCIENCES0009126   POLYSCIENCES0009126   HIGHLY CONFIDENTIAL - ATTORNEY'S EYES ONLY   Customer specific pricing
